Title: The American Commissioners to John Ross, 29 December 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Ross, John


Sir
Passy Decr 29. 1778
We have received your Letters of the fifteenth and Twenty-fourth of December, with their Enclosures, and once more assure you, that We have no Authority, to do any Thing in your Affairs, untill you have Settled your Accounts.— Whenever you Shall be ready to lay your Accounts before Us, We shall be ready to receive them and Settle them, according to the Strictest Justice, and to pay you the Ballance, if any which may be found due to you, according to the Resolutions of Congress and our Ability.
Mr Ross.
